DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER NOTE
In view of the amendments and applicant's remarks filed on 06/22/2022  have been considered and are persuasive thereby claim, specification and drawing objections are hereby withdrawn.

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John on 07/18/2022.
AMENDMENTS TO THE CLAIMS:
	Claim 1. A microscope objective for imaging a sample using a microscope, wherein the microscope objective comprises a front lens having a coating, wherein one of the following three combinations applies:
	the microscope objective is configured as an air objective for microscopy without an immersion medium located between the front lens and the sample, and the coating is on the front lens of the microscope objective and is lipophobic and hydrophobic,
	the microscope objective is configured as an oil immersion objective for microscopy with an oil-based immersion medium located between the front lens and the sample, and the coating is on the front lens of the microscope objective and is purely hydrophobic, and
	the microscope objective is configured as a water immersion objective for microscopy with a water-based immersion medium located between the front lens and the sample, and the coating is on the front lens of the microscope objective and is purely lipophobic.

Allowable Subject Matter
	Claims 1-14 are allowed over prior art made of record, applicant’s amendment and for the reasons cited in the remarks filed on 06/22/2022.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1 and 5, for example:
	Claim 1 relates to a microscope objective either an air objective and a coating of a lipophobic and a hydrophobic that is on the front lens of the microscope objective, or as an oil immersion objective, and a coating that is purely hydrophobic is on the front lens of the microscope objective, or a water immersion objective, and a coating that is purely lipophobic is on the front lens of the microscope objective.
	Claim 5 relates to a microscope objective as a multi-immersion objective for selectively carrying out microscopy without an immersion medium located between the front lens and the sample, or with an oil-based immersion medium located between the front lens and a cover slip of the sample, or with a water-based immersion medium located between the front lens and a cover slip of the sample, and a first cap provided without an immersion medium, a second cap provided with water-based immersion medium and a third cap provided with oil-based immersion medium alternately. 

	Claims 1-14 have been allowed because they are believed to be both novel and nonobvious, for the reason that the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, make obvious, or suggest, at least to the skilled artisan. 
In the instant invention where, switchable repulsion property can also be provided on a sample carrier or a cover slip for microscopy, this reduces the contamination on the side of the preparation and ensures the complete wetting of the surface, so that there are no image artifacts due to scratches and contamination.
Further, the immersion liquid completely detaches from the cover slip on account of the now repulsive property of the coating thus no contamination remains.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
August 3, 2022